DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s claim amendment received on 9/12/2022, in response to the Non-Final Office Action mailed on 06/09/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-4, 6, and  9-11 are rejected under 35 U.S.C. 103 as being unpatentable over A. Schulman Gmbh (US 2018/0009982 A1, hereinafter Schulman) in view of Chengdu New Keli Chemical Science Co., LTD (CN 105504813 A).
In regards to the rejection below for claims 1-11, the Examiner concurs with the detailed rejection provided by the international searching authority, also included in the applicant’s IDS received on 9/29/2021 and 4/23/2021, and similarly reflected below.
For claims 1-2, Schulman Gmbh teaches a three-dimensional printing method comprising selectively fusing a powder within a powder bed ([00001],[0032][0150][0191] teaches selective laser sintering or high speed sintering, powder bed fusion), wherein the powder comprises a plurality of polymer microparticles having a volume-based median particle size of from about 0.5 to about 200 micrometers (see [0130][0131][0152]) but fails to explicitly disclose polyarylene sulfide as the polymer material. 
In the same field of endeavor, pertaining to 3D printing, Chengdu teaches polyarylene sulfide (wherein the polyarylene sulfide is a liner polyphenylene sulfide) (Chengdu Pg. 2, para 11, spherical PPS powder material that 3D prints, it is characterized in that comprising nano mica powder, the powder that sphericity is greater than 97% particle diameter 100-200 micron, be prepared from by weight the following feed composition: Polyphenylene sulfide 100 parts). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Schulman with the teachings of Chengdu, for the benefit of proving a material with high temperature resistance and dimensional stability (Chengdu Pg. 2, para. 3). 
Claim 3, Schulman further teaches at least 99% by volume of the microparticles have a size of about 200 or less ([0130][0131] D99 below 150 microns). 
As for claim 4, Schulman further teaches wherein the microparticles have an aspect ratio of from about 0.7 to about 1.3 ([0040] preferably the particle morphology is rounded or cuboid shaped (rounded or cuboid in this context preferably meaning an aspect ratio (largest to smallest diameter) of about 1.5:1 to 1.1)).
As for claim 6, Schulman further teaches microparticles are selectively fusing using laser ([0191] example 2 uses SLS). 
As for claim 9, Schulman teaches a three-dimensional printing system comprising: a powder supply ([0191] preheated powder feed station) comprising a plurality of  polymer microparticles having a volume-based median particle size of from about 0.5 to about 200 micrometers (see [0131][0152]); a powder bed configured to receive the powder supply ([0191]); and an energy source for selectively fusing the powder supply when present within the powder bed ([0196][0191]) but fails to explicitly disclose polyarylene sulfide as the polymer material. 
In the same field of endeavor, pertaining to 3D printing, Chengdu teaches polyarylene sulfide (wherein the polyarylene sulfide is a liner polyphenylene sulfide) (Chengdu Pg. 2, para 11, spherical PPS powder material that 3D prints, it is characterized in that comprising nano mica powder, the powder that sphericity is greater than 97% particle diameter 100-200 micron, be prepared from by weight the following feed composition: Polyphenylene sulfide 100 parts). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Schulman with the teachings of Chengdu, for the benefit of proving a material with high temperature resistance and dimensional stability (Chengdu Pg. 2, para. 3). 
As for claims 10-11, pertaining to wherein at least 90% by volume of the microparticles have a size of from about 0.5 to about 200 micrometers and wherein the microparticles have an aspect ratio of from about 0.7 to about 1.3, see above claims. 
Claim(s) 5, 7, and 8  are rejected under 35 U.S.C. 103 as being unpatentable over A. Schulman Gmbh (US 2018/0009982 A1, hereinafter Schulman) in view of Chengdu New Keli Chemical Science Co., LTD (CN 105504813 A; as provided by the applicant’s IDS) in further view of Velo3D Inc (US 9,346,127 B2).
Regarding claims 5 and 7, Schulman and Chengdu teach all the limitations to the claim invention as discussed above, except wherein the microparticles are selectively fused using thermal energy; of selective fusing using electron beam. 
In the same field of endeavor, pertaining to 3D printing, Velo3D teaches wherein the microparticles are selectively fused using thermal energy (see Velo3D col 53 lines 28-31, col 32. Lines 19-21); wherein the microparticles are selectively fused using an electron beam (col 7 lines 33-36).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention was made to modify above with teachings of Velo3D, to provide an energy source that beings the powder to a liquefying temperature (Velo3D col 124. Lines 11-16) and or delivering energy to desired point or area (see col 68. Lines 13-20).
As for claim 9, Schulman and Chengdu teach all the limitations to the claim invention as discussed above, except wherein the powder is selectively fused at a temperature from about 225 oC to about 280 oC. In the same field of endeavor, Velo3D teaches wherein the powder is selectively fused at a temperature from about 225 oC to about 280 oC (col 5 lines 8-12). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Schulman with the teachings of Velo3D, for the benefit of providing a temperature that causes liquefaction of the powder material (see col 124. Lines 34-40). 
6.	Claim(s 12 is rejected under 35 U.S.C. 103 as being unpatentable over A. Schulman Gmbh (US 2018/0009982 A1, hereinafter Schulman) in view of Chengdu New Keli Chemical Science Co., LTD (CN 105504813 A) in view of Shin et al (US 2013/0172466 A1). 
As for claim 12, Chengdu further teach wherein the polyarylene sulfide microparticles comprises a polyarylene sulfide having weight average molecular weight of about 25000 ~ 30,000 g/mol (see Chendu claim 1). It is noted that applicant’s instant claim requires having 35,000 g/mol of the polyarylene sulfide, alternatively, it would have been obvious to modify Chendu with having known PPS with higher molecular weight, such as taught by Shin et al (see [0072]), for producing a product having desired final properties (see Shin, [0003]-[0018] discusses thermally conductive, high performance, improved surface appearance, good insulation property…etc, as per [0010] ). 

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
The Applicant argued for claim(s) 1-4, 6, and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over 103(a) Steele et al. (US 2018/0009982) in view of Bing et al. (CN 105504813). Applicant specifically argued for independent claim 1 that neither Steele et al. and Bing et al. teaches claim 1 material including plurality of polyarylene sulfide microparticles used for powder bed, in 3D printing.
Examiner’s response: 
The Examiner does not find the Applicant’s response persuasive for the following reasons: (i) Steele et al (“A. Schulman Gmbh”) teaches powders for preparation, and their uses, including high speed sintering (HSS), powder bed fusion, multi-jet fusion, 3-D printing and/or Additive manufacturing ([0001]). Furthermore, the Examiner had clarified that Steele et al (“A. Schulman Gmbh”) but fail teach polyarylene sulfide as the polymer material. 
(ii) Chengdu is pertaining to 3D printing, furthermore, also teaches polyarylene sulfide (wherein the polyarylene sulfide is a liner polyphenylene sulfide) (Chengdu Pg. 2, para 11, spherical PPS powder material that 3D prints, it is characterized in that comprising nano mica powder, the powder that sphericity is greater than 97% particle diameter 100-200 micron, be prepared from by weight the following feed composition: Polyphenylene sulfide 100 parts).  It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify 3D printing material taught by Schulman with having polyarylene sulfide, as taught by Chengdu, for the benefit of proving a material with high temperature resistance and dimensional stability (Chengdu Pg. 2, para. 3). 
(iii) In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of Steele and Chengu are pertaining to forming a product via 3D printing, and thus would look into materials for providing desired functional benefit (material with high temperature resistance and dimensional stability (Chengdu Pg. 2, para. 3)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743